Deen, Presiding Judge.
Appellant Hamm has filed pro se an appeal relevant to his conviction on three charges of armed robbery, and the judgment entered thereon in September 1981. He appeals from an August 30, 1983, order of the Fulton County Superior Court denying his petition for cop*620ies of the transcript and other documents pertaining to his guilty plea in the 1981 case.
Decided July 12, 1984.
George Hamm, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
The record discloses that appellant is a recidivist with a history of alcohol abuse and emotional disorders, the latter apparently dating from childhood. At the time of the 1981 proceedings he was serving a ten-year sentence for armed robbery in DeKalb County, and he is presently an inmate of the Central Correctional Institution in Macon, Georgia.
Our review of the record discloses that appellant has been provided a transcript and other relevant documents. He enumerates no error in the proceedings below, and, after thorough examination of the record before this court, we find none.

Judgment affirmed.


McMurray, C. J., and Sognier, J., concur.